DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The numbering of claims is not in accordance with 37 C.F.R. § 1.126 which requires the original numbering of the claims to be numbered consecutively.  Therefore the last four claims will be renumbered 22 to 25.
Claims 1-25 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  
Renumber the last four claims 22-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645